J. B. McPHERSON, District Judge.
These certificates present for review two orders disallowing and expunging claims of Robert N. Weaver against the firm’s bankrupt estate of $1,001.50 and $3,400, respectively. The claimant was also a member of the bankrupt firm, and his claims stand upon the same footing as the claim of Joseph A. Rice, which has been considered and disposed of in an opinion filed herewith. 164 Fed. 509.
For the reasons there given, it is ordered, with reference to the two claims now before the court, that if it be desired to have these claims, or either of them, formally allowed, but with the qualification there stated, and if a motion to that effect be filed within five days, the proper orders will be made. In default of such motion, the clerk is directed to make an entry affirming the orders of the referee.